Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 1 of 11 PageID: 247




 NOT FOR PUBLICATION


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY




 ANTHONY CURKO individually, on                       Civil Action No. 19-4426 (WJM)
 behalf of himself and all others
 similarly situated,

                             Plaintiff,
                                                                 OPINION
  v.

  G.A.J.S., INC. d/b/a RIVER PALM
  TERRACE and JOHN CAMPBELL,
  individually,

                             Defendants.




 FALK, U.S.M.J.

        This is a conditionally-certified collective action to recover minimum wages,

 overtime compensation, and alleged misappropriated gratuities under the Fair Labor

 Standards Act, 29 U.S.C. § 201 et seq. (the "FLSA"), the New Jersey Wage and Hour

 Law, N.J.S.A. 34:11-56a et seq. (the "NJWL"). Before the Court is Defendants’ motion

 to strike Consent Forms filed by six putative opt-in plaintiffs and to dismiss them from

 the action. [CM/ECF No. 68.] The motion is opposed. The Court decides it on the




                                            1
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 2 of 11 PageID: 248




    papers. Fed. R. Civ. P. 78. For the reasons discussed below, the motion is denied. 1

                                               BACKGROUND

         On February 1, 2019, Plaintiff, Anthony Curko, filed a Complaint on behalf of

himself and similarly situated co-workers (collectively “Plaintiffs”) of the River Palm

Restaurant (“RPT” or “Defendants”) 2 in Edgewater, New Jersey alleging claims under

the under the FLSA and NJWL. Defendants filed an Answer on May 6, 2019. 3 On July

18, 2019, the Court entered a Scheduling Order closing discovery on March 15, 2020.

(CM/ECF 21.)

         On July 31, 2019, the parties stipulated to conditional certification of the collective

action consisting of all current and former servers who worked at RPT at any time

between August 18, 2014, and July 31, 2019 (“Stipulation”). (CM/ECF No. 24.) 4 The

Stipulation provided that the putative opt-in plaintiffs would have sixty days from the

date of mailing (the “Bar Date”) of the FLSA Notice and Consent Form to join the action

by returning their executed Consent Form to Plaintiffs’ Counsel. The Stipulation also

stated that if the “Consent [Form] is not postmarked prior to the Bar Date, that individual

will be barred from participating in this conditionally-certified collective.” (Id. at ¶6).




1
  As set forth in the Order that accompanies this Opinion, Defendants’ motion is denied as to opt-in plaintiff Andrew
Richmond. With respect to the other five opt-in plaintiffs, it is denied conditioned upon their submission of sworn
statements supporting and explaining their reasons, as articulated in the opposition brief, as to why their respective
Consent Forms were returned late.
2
  RPT is owned, operated, and controlled by Defendants G.A.J.S., Inc. and John Campbell (together referred to as
“Defendants”) (CM/ECF No.1, ¶ 2.)
3
  An Amended Complaint, adding Plaintiff Herbert Larsen, was filed on January 10, 2020. (CM/ECF No. 46.)
Defendants answered the Amended Complaint on February 28, 2020. (CM/ECF No. 53.)
4
  The parties submitted the Stipulation which the Court entered as an Order on August 1, 2019. (CM/ECF No. 24.)



                                                         2
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 3 of 11 PageID: 249




On September 4, 2019, Plaintiffs’ Counsel mailed the Notice and Consent Forms which

had a Bar Date of November 4, 2019.

       Subsequent to the Bar date, Plaintiffs filed Consent Forms on the Court’s docket

for six individuals on the following dates: Andrew Richmond (“Richmond”) on

November 12, 2019 (CM/ECF No. 40); James Christof (“Christof”), Mark DeVincenzo

(“DeVincenzo”), and Mark Safarian (“Safarian”) on April 8, 2020 (CM/ECF No. 55);

Jorge Garcia Torres (“Torres”) on July 9, 2020 (CM/ECF No. 59), and Daniel Tepale

(“Tepale”) on October 8, 2020 (CM/ECF No. 66). With respect to Richmond, although

the Consent Form was placed on the Court’s docket 8 days after the Bar Date, the

Consent Form itself is undated. The Consent Forms of the other five individuals bear

electronic signatures and dates on or within days of their filing, but in all cases after the

Bar Date.

       According to Plaintiffs, discovery had been extended several times at Defendants’

request. Discovery is currently set to close on April 1, 2021. (CM/ECF No. 73.)

Dispositive motions have not yet been filed. Plaintiff states that, as of the time of the

filing of this motion, discovery had still been in its early stages, notwithstanding the age

of the case.

       Defendants moved to strike the Consent Forms of all six putative opt-in plaintiffs

and dismiss them with prejudice from the action. Noting that the delays in the filing of

the Consent Forms range from arguably a few days to nearly a year, Defendants contend

that the putative opt-in plaintiffs are barred from participating in this case by the terms of



                                              3
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 4 of 11 PageID: 250




the parties’ Stipulation governing the conditional certification of this collective action.

Arguing that even if the Stipulation does not bar these individuals, Defendants should be

dismissed from the case because they have failed to demonstrate good cause to justify the

late filing of their Consent Forms.

            Plaintiffs oppose Defendants’ motion on several grounds. With respect to

Richmond, Plaintiffs contend that it has not been established that his Consent Form was

returned late and that Defendants waived their right to object to its filing even if it were,

given that they waited an entire year to move to strike. Plaintiffs similarly argue that

Defendants waived any right to challenge the Consent Forms of Christof, DeVincenzo

and Safarian because instead of moving to strike when they were filed nearly a year ago,

Defendants served the individuals with discovery. Plaintiffs maintain that the opt-in

plaintiff’s delay in returning the Consent Forms was justified, explaining that they were

all Defendants’ employees 5 during the notice period and feared that they would be

subject to retaliation if they participated in the litigation. Plaintiffs further assert that

Defendants would not suffer any material prejudice because Defendants have already

served discovery on four of the six opt-in plaintiffs and, in any case, discovery is in its

early stages despite the age of this matter. Finally, Plaintiffs maintain that judicial

economy would be served by allowing the opt-in plaintiffs to litigate their claims now

rather than compelling them to commence an entirely new action.



5
    Plaintiffs are referring to all opt-in plaintiffs except for Richmond.



                                                               4
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 5 of 11 PageID: 251




                                   LEGAL STANDARD

       Courts in this Circuit have analyzed untimely opt-in requests under the “excusable

neglect” and “good cause” standards. See Dasilva v. Esmor Correctional Servs., Inc.,

2006 WL 197610, *2–3 (3d Cir. Jan. 27, 2006); Moya v. Pilgrim's Pride Corp., 2006 WL

3486739, *1–2 (E.D.Pa. Nov. 30, 2006) (applying “good cause” standard in determining

whether to accept untimely returned opt-in notices in FLSA action); see also In re

Cendant Corp. Prides Litigation, 233 F.3d 188, 195 (3d Cir.2000) (leaving undisturbed

on appeal district court's conclusions that “good cause” standard applied to “requests to

extend deadlines for filing proofs of claim,” and that “excusable neglect” standard

applied to late-filed claims). Untimely opt-in requests will be permitted if the movant

can establish that there is good cause for the delay or that the delay is the result of

“excusable neglect.” See Boyington v. Percheron Field Servs., LLC, No. 14-90, 2017

WL 1378328, at *3 (W.D. Pa. Apr. 12, 2017) (citing Camesi v. Univ. of Pittsburgh Med.

Ctr., No. 09-CV-85, 2009 WL 4573287, at *2 (W.D. Pa. Dec. 1, 2009)); Potoski v.

Wyoming Valley Health Care Sys., No. 11-00582, 2017 WL 11047059, at *1 (M.D. Pa.

Nov. 17, 2017). The determination of whether one party's failure to adhere to a deadline

is excusable should take into account all relevant circumstances surrounding the delay.

See Pioneer Invest. Servs. Co. v. Brunswick Assoc. Ltd. P'ship, 507 U.S. 380, 395, 113

S.Ct. 1489, 123 L.Ed.2d 74 (1993).

       A generous reading of the FLSA is appropriate when considering issues of



                                              5
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 6 of 11 PageID: 252




deadlines. See Kelley v. Alamo, 964 F.2d 747, 749–50 (8th Cir.1992). Relevant factors

courts consider when determining whether to allow opt-in plaintiffs whose consent forms

are filed after the deadline include prejudice to the defendant, the length of the delay and

its potential impact on judicial proceedings, the reason for the delay, whether the movant

acted in good faith, judicial economy and the remedial purpose of the FLSA. Id. at 395;

see also Ruggles v. Wellpoint, Inc., 687 F.Supp.2d 30, 37 (N.D.N.Y.2009); Boyington,

2017 WL 1378328, at *3.

                                       DISCUSSION

       For the reasons set forth below, Defendants’ motion to strike is denied insofar as it

relates to Richmond. The motion to strike as it relates to the other five opt-in plaintiffs

(Christof, DeVincenzo, Safarian, Torres, and Tepale (collectively referred to as “five opt-

in plaintiffs”)) is conditionally denied. Upon balancing all of the factors, the Court has

determined based upon the information supplied by Plaintiffs in the opposition brief, that

the five opt-in plaintiffs had good cause for their delay and can properly remain in this

case despite their failure to submit Consent Forms prior to the Bar date. However, the

record presented lacks sworn statements from the five opt-in plaintiffs upon which the

Court can make a conclusive finding. Therefore, the Court will deny Defendants’ motion

to strike the Consent Forms of the five opt-in plaintiffs conditioned upon submission by

them of sworn statements explaining and supporting the reasons for their delay.

       (i)    Putative opt-in plaintiff Richmond

       Plaintiffs filed Richmond’s undated Consent Form on the docket on November 12,



                                             6
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 7 of 11 PageID: 253




2019, 8 days after the Bar Date. (CM/ECF No. 40.) It is quite possible that Richmond’s

Consent Form had been postmarked by the Bar Date, although it appears that the

envelope bearing the postmark is currently not available for inspection. So, it is not

possible to know for certain whether the Consent Form was timely returned. But even if

it wasn’t, the amount of time that could have passed from the postmark deadline to the

date the Consent Form was filed—only 8 days—is de minimis. See Thompson v. Peak

Energy Services USA, Inc., No. 13-0266, 2014 WL 789087, *2 (W.D.Pa. Feb. 26, 2014)

(denying motion to dismiss untimely consents submitted shortly after the deadline).

       Importantly, Defendants have not been prejudiced in any appreciable way by

Richmond’s notice to join this collective action, even if it was late. As stated above,

Defendants received notice of Richmond’s consent to join when his undated Consent

Form was filed on the docket on November 12. Despite having knowledge of the

purported tardiness, Defendants engaged in discovery with Richmond, serving him with

discovery demands and presumably receiving responses to them. In fact, according to

Plaintiffs, Defendants never raised the issue of the timeliness before challenging it by

way of this motion to strike which, notably, was filed more than one year after

Defendants were made aware of Richmond’s consent to join.

       Richmond has been treated as a party to this action since the time his undated

Consent Form was filed on the docket on November 12, 2019. Any arguable delay by

Richmond in returning his Consent Form was minimal and has had no material effect on

this litigation. Thus, in light of the de minimis nature of the timeliness of the filing and



                                              7
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 8 of 11 PageID: 254




the lack of any real prejudice to Defendants, Defendants’ motion to strike Richmond’s

Consent Form is denied.

       (ii)   Opt-in Plaintiffs Christof, DeVincenzo, Safarian, Torres, and Tepale

       Defendants have been aware of Christof, DeVincenzo and Safarian’s Consent

Forms to join this case since April 8, 2020, when they were filed on the Court’s docket.

(CM/ECF No. 55.) According to Plaintiffs, notwithstanding the tardiness of the three

Consent Forms, Defendants proceeded to serve written discovery on these three

individuals. Stated another way, Defendants chose to engage Christof, DeVincenzo and

Safarian in discovery instead of moving to strike their Consent Forms at the time they

were filed nearly a year ago.

       Plaintiffs also point out that Christof, DeVincenzo and Safarian, as well as the

other two opt-in plaintiffs, Torres and Tepale, were all employees of Defendants during

the notice period. Plaintiffs state that all five opt-in plaintiffs feared retaliation and being

“black-balled” in the hospitality industry had they chosen to join this litigation, which

explains their delay in doing so. To this end, Plaintiffs have offered to provide, and the

Court will require the five opt-in plaintiffs to submit, sworn statements attesting to the

reasons and explanations for their delay in filing the Consent Forms.

       Having weighed the factors, and based upon the record before it, the Court finds

that the five opt-in plaintiffs should not be dismissed from this case due to any delay in

returning their executed Consent Forms. There is simply no real danger of prejudice to

Defendants. Of the five individuals at issue, Defendants have already served discovery on



                                               8
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 9 of 11 PageID: 255




at least three of them. Moreover, while there had been one settlement conference before

the Undersigned some time ago, little if any progress towards settlement was made.

Since then, the onset of the pandemic and its related problems have slowed the Court’s

administration of the docket including this case. Any delay in discovery and prejudice

precipitated by the entry of these late opt-in plaintiffs is negligible at best. Indeed, given

the challenges posed by the pandemic, including the likelihood that this case would not

be given a trial date anytime soon, any delay resulting from these five late notices would

be minor and should have no material effect on the litigation.

       Assuming it can be supported by sworn statements, the Court will accept the opt-

in plaintiffs’ excuse for their late return of their Consent Forms. There is no indication

that any of the five opt-in plaintiffs acted with anything but good faith. Plaintiffs state

that the individuals were all employees during the notice period. It is conceivable that the

five opt-in plaintiffs were fearful that joining this case could result in retaliatory actions

by Defendants, including discharge or being “blackballed” in the hospitality industry.

See Ayers v. SGS Control Servs., Inc. No. 03-9078, 2007 WL 3171342, at *5 (S.D.N.Y.

Oct. 9, 2007) (finding fear of blackballing in the industry to be good cause to allow late

opt-ins).

       Finally, and perhaps most importantly, judicial economy is best served by

permitting the late opt-in plaintiffs to proceed in this case. If the five opt-in plaintiffs are

dismissed, they may simply file a new complaint (or perhaps individual lawsuits)




                                               9
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 10 of 11 PageID: 256




 asserting their FLSA claims. 6 This Court is in a judicial emergency and has been for

 some time. It is not practical for the litigants or the Court to have a second case

 commenced when the opt-in plaintiffs’ claims can be adjudicated with those of the

 existing Plaintiffs in one action. In reaching its decision, the Court is mindful of the

 remedial purpose and liberal reading of the FLSA when considering challenges to time

 limits and deadlines. See Kelley v. Alamo, 964 F.2d 747, 749–50 (8th Cir.1992) (“a

 generous reading [of the FLSA] ... is also appropriate when considering issues of time

 limits and deadlines.”); Monroe v. United Air Lines, Inc., 94 F.R.D. 304, 305

 (D.C.Ill.1982) (“we should not become slaves of that deadline beyond its reason for

 existence”).

          In sum, Defendants have not shown that they will suffer any material prejudice if

 the five opt-in plaintiffs remain in the case. While the Court is aware that the Consent

 Forms at issue were not filed within the time provided by the parties’ Stipulation, the fact

 is any delay has no appreciable effect on this case. See Boyington, 2017 WL 1378328, at

 *3 (finding more than seven month delay significant but not material). Discovery is still

 open. It has already started for at least three of the five opt-in plaintiffs, and will be

 minimal for the other two. Practically speaking, allowing these individuals to stay in the

 case has virtually no effect at all on the length of the litigation, especially because any

 trial of this case may be years away.


 6
   According to Plaintiffs, prior to the commencement of this lawsuit, the parties executed a tolling agreement tolling
 the statute of limitations under the FLSA and the NJWL, including claims of the opt-in plaintiffs, from August 18,
 2014, through January 22, 2019. (Pl.’s Br. 2.) Notwithstanding the existence of this agreement, the Court makes no
 decision as to whether the opt-in plaintiffs’ claims would be barred by the statute of limitations.


                                                          10
Case 2:19-cv-04426-WJM-MF Document 75 Filed 03/23/21 Page 11 of 11 PageID: 257




                                                 CONCLUSION

           For the reasons stated above, it is respectfully recommended that Defendants’

     motion be denied. 7


                                                                 s/Mark Falk
                                                                 MARK FALK
     Dated: March 23, 2021                                       United States Magistrate Judge




 7
   Defendants request that this Court award costs and legal fees associated with the filing of this motion on account of
 Plaintiffs’ refusal to unilaterally withdraw the disputed Consent Forms. The Court finds no reason in the record to
 conclude that such an award would be proper here. Fees and costs are a discretionary matter. The law is sufficiently
 “wide-ranging” and evolving regarding whether late opt-in plaintiffs should be permitted to remain in a case. See
 Ruggles, 687 F.Supp.2d at 37. Based on the record presented, it does not appear that Plaintiffs exhibited any bad
 faith in refusing to withdraw the Consent Forms. Therefore, the Court declines to award costs and fees.


                                                           11
